IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 138
                                        :
PENNSYLVANIA INTEREST ON                : DISCIPLINARY RULES DOCKET
                                        :
LAWYERS TRUST ACCOUNT                   :
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:


            AND NOW, this 11th day of August, 2015, Stella L. Smetanka, Allegheny

County, is hereby appointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term of three years commencing September 1, 2015.